





Exhibit 10.41








EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this "Agreement") is effective as of [July 10], 2013
(the "Effective Date"), by and between Twin River Management Group, Inc. , a
Delaware corporation ("TRMG"), and Craig L. Eaton ("Executive").


W I T N E S S E T H:


WHEREAS, TRMG is the parent company of UTGR, Inc., a Delaware corporation (the
"Company");


WHEREAS, the Company operates the gaming facility doing business as Twin River,
located at 100 Twin River Road, Lincoln, Rhode Island (the "Facility");


WHEREAS, Executive is employed by TRMG; and


WHEREAS, TRMG desires to continue to employ Executive, and Executive desires to
continue such employment, upon the terms and subject to the conditions herein
set forth.


NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations and covenants contained herein, the parties hereto agree as
follows:


1.EMPLOYMENT. TRMG hereby employs Executive, and Executive hereby accepts such
employment, subject to the terms and conditions set forth herein. Executive will
hold the office of Senior Vice President and General Counsel of TRMG (the
"Position") and will report directly to TRMG's Chief Executive Officer or his
designee (the "CEO").


2.TERM. The initial term of employment under this Agreement will begin on the
Effective Date and will continue until the second anniversary of the Effective
Date, subject to prior termination in accordance with the terms hereof (the
"Initial Term"). The Initial Term will be automatically extended for successive
additional terms of one year first commencing on the day immediately following
the end of the Initial Term (each such period, an "Additional Term"), and
subsequently on each annual anniversary of the end of an Additional Term, unless
either party gives written notice to the other party of non-extension at least
60 days prior to the end of the Initial Term or to the end of the
then-applicable Additional Term (the Initial Term and any Additional Term(s),
collectively, the "Term").


3.COMPENSATION. (a) During the Term, TRMG will pay to Executive, in equal
installments in accordance with TRMG's regular payroll practice, an annual base
salary of $350,000, which amount may be reviewed in December of each applicable
year at the discretion of TRMG's Board of Directors (the "Board") or the CEO (as
in effect from time to time, the "Base Salary"). If applicable, any adjustment
in Executive's Base Salary will take effect on January 1 of the year immediately
following the December salary review period.






NYl-4533095v5






--------------------------------------------------------------------------------





(b)    Executive will be eligible to receive an annual cash performance bonus
(an "Annual Bonus") in respect of each calendar year that ends during the Term,
based on performance against performance criteria. The performance criteria for
any particular calendar year will be approved by the Board. Such performance
criteria may, at the discretion of the Board, include factors and considerations
not directly related to TRMG's or the Company's financial performance.
Executive's Annual Bonus for a calendar year will equal 50% of his Base Salary
if the target levels of performance criteria established by the Board for that
year, including financial considerations, and, as applicable, non-financial
considerations, are achieved to the satisfaction of the Board, with greater or
lesser amounts paid for performance above and below the target level (such
greater or lesser amounts to be determined based on criteria or a formula
established by the Board), and with no amount payable for performance below a
threshold level of performance established by the Board. Executive's Annual
Bonus for a bonus period will be determined by the Board after the end of the
applicable bonus period and, if such Annual Bonus is awarded, will be paid in
the fiscal year following the fiscal year to which such Annual Bonus relates at
such time as Annual Bonuses are paid to other senior executives of TRMG
generally, but in any event within 30 days following the completion of the audit
of the Company's books and records by the Company's auditors in respect of such
fiscal year; provided that Executive remains employed by TRMG or the Company at
the time of payment. Notwithstanding the foregoing, if this Agreement is not
renewed or the Term is not extended and Executive is employed by TRMG or the
Company on the last day of the then-applicable Term, Executive's Annual Bonus
for the year in which the Term expires will be pro-rated (determined by
multiplying the Annual Bonus otherwise payable to Executive for such year by a
fraction equal to (i) the number of days Executive was employed by TRMG during
the applicable performance period, divided by (ii) the total number of days in
the applicable performance period), and in each case will be paid in the fiscal
year following the fiscal year to which such Annual Bonus relates at such time
as Annual Bonuses are paid to other senior executives of TRMG generally.
4.EXPENSES. TRMG will reimburse Executive, upon presentment of suitable
receipts, vouchers and completed expense reports, for all reasonable business
expenses which may be incurred by Executive in connection with his employment
hereunder during the Term in accordance with TRMG policy. Executive will comply
with such restrictions and will keep such records as TRMG may deem necessary to
meet the requirements of the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder (the "Code"). Expenses
reimbursable to Executive by TRMG will include Executive's reasonable and
necessary expenses to maintain his license to practice law in the State of Rhode
Island and any other state or commonwealth of the United States in which
Executive is licensed to practice law as of the Effective Date.


5.OTHER BENEFITS. During the Term, Executive will be eligible for five weeks of
paid vacation per full calendar year (pro-rated for partial years during the
Term), and will be eligible to participate in such benefit plans and
arrangements and to receive any other benefits customarily provided by TRMG to
its management personnel


-2-

--------------------------------------------------------------------------------





(the "Benefit Plans"). Unused vacation in any calendar year may not be carried
over to any subsequent calendar year (or partial portions thereof).


6.DUTIES. (a) Executive will perform such duties and functions as the CEO may
assign to him, consistent with his Position, including any duties or functions
with or for any member of the Company Group (as herein defined). Executive will
comply in the performance of his duties with the policies of TRMG and the
Company, and be subject to the direction of the CEO and the Board.


(b)    During the Term, Executive will devote all of his business time and
attention to the business of TRMG and the Company, as necessary to fulfill his
duties; provided that the foregoing will not prevent Executive from (i) serving
on the boards of directors of non-profit organizations and, subject to the
approval of the Board, other for-profit companies; (ii) participating in
charitable, civic, educational, professional, community or industry affairs; and
(iii) managing Executive's passive personal investments, so long as all such
activities in the aggregate do not interfere or conflict with Executive's duties
hereunder or create a potential business or fiduciary conflict.
(c)    Executive will perform the duties assigned to him with fidelity and to
the best of his ability.


(d)    Executive agrees that, at all times during the Term, he will obtain and
maintain, in full force and effect, any and all licenses, permits and work
authorizations in respect of the Facility that may be required by any government
authority or agency to enable him to properly work and perform the duties of his
Position.
7.TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION OF EMPLOYMENT. (a)
Executive's employment hereunder will terminate upon the first to occur of the
following:


(i)in accordance with the terms of Section 7(f) upon written notice to Executive
upon the determination by TRMG that Executive's employment will be terminated
for any reason which would not constitute Justifiable Cause (as herein defined);


(ii)upon written notice to Executive upon the determination by TRMG that there
is Justifiable Cause for such termination;


(iii)automatically upon the death of Executive;


(iv)in accordance with the terms of Section 7(e) upon the Disability (as herein
defined) of Executive;
(v)in accordance with the terms of Section 7(f) upon Executive's notice to TRMG
of Executive's determination to voluntarily terminate his employment for Good
Reason (as herein defined) within 12 months following a Change-In-Control; or


-3-

--------------------------------------------------------------------------------





(vi)upon 30 days' prior written notice by Executive to TRMG of Executive's
voluntary termination of employment, other than as provided in Section 7(a)(v).
(b)
For the purposes of this Agreement:

(i)    "Beneficial Owner'' has the definition given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (or any successor rule
thereto);
(ii)    "Change-In-Control" means the occurrence of either of the following: (1)
the acquisition of Beneficial Ownership by any Person (as herein defined) or
group of affiliated Persons of more than 50% of the shares of common stock or
50% of the combined voting power of the then-outstanding voting shares of the
Company, TRMG or Twin River Worldwide Holdings, Inc. ("Holdings") (or any of
their respective successors by merger or consolidation) or (2) the closing of
any sale or transfer by the Company or Holdings of all or substantially all of
its assets to any Person or group of affiliated Persons.
(iii)    "Disability" means the inability of Executive, due to illness, accident
or any other physical or mental incapacity, substantially to perform the
material and essential functions of his duties for a period exceeding a total of
13 weeks (whether or not consecutive) in any 12-month period, as reasonably
determined by TRMG in good faith, with a reasonable accommodation (as defined
under applicable law).


(iv)
"Good Reason" means, without Executive's consent,

(1)    a material diminution in Executive's Base Salary, other than a general
reduction in Base Salary that affects all similarly situated executives of TRMG
in substantially the same proportion;


(2)    a material diminution in Executive's responsibilities to the Company
(other than temporarily while Executive is physically or mentally incapacitated
or as required by applicable law); or


(3)    a relocation of Executive's principal place of employment by more than 50
miles from the Facility;


provided, however, that the foregoing conditions will constitute Good Reason
only if (A) Executive provides written notice to TRMG within 45 days of the
initial existence of the condition(s) constituting Good Reason and (8) both TRMG
and the Company fail to cure such condition(s) within 60 days after receipt from
Executive of such notice; and provided further, that Good Reason will cease to
exist with respect to a condition six months following the initial existence of
such condition;


(v)
"Justifiable Cause" means:





-4-

--------------------------------------------------------------------------------





(1)    Executive's continued failure or refusal to perform his duties pursuant
to this Agreement after notice from TRMG which, if curable, is not cured within
ten business days of Executive's receipt of written notice thereof from TRMG;
(2)    Executive's material breach of this Agreement which, if curable, is not
cured within ten business days of Executive's receipt of written notice thereof
from TRMG;


(3)
Executive's indictment for, conviction of or plea of guilty or

nolo contendere to any crime involving moral turpitude or any felony;


(4)    Executive's performance of any act, or his failure to act, which
constitutes, in the reasonable good faith determination of TRMG, dishonesty or
fraud, including misappropriation of funds or a misrepresentation of the
operating results or financial condition of TRMG or the Company to the Board or
to any executive of TRMG or the Company;
(5)
Executive's illegal use of controlled substances;

(6)    the revocation, loss, or non-renewal of Executive's personal gaming
license;
(7)    the revocation, loss, or non-renewal of Executive's license to practice
law in the State of Rhode Island; or
(8)    any act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive's duties; and
(vi)    "Person" means an individual, corporation, limited liability company,
association, partnership, joint venture, organization, business, trust or any
other entity or organization, including a government or any subdivision or
agency thereof, other than any direct or indirect subsidiary of Holdings.
(c)Upon termination of Executive's employment by TRMG for Justifiable Cause,
Executive will not be entitled to any amounts or benefits hereunder, other than
such unpaid portion of Executive's Base Salary and reimbursement of expenses
pursuant to Section 4 as have been accrued through the date of his termination
of employment, which amounts will be paid as soon as reasonably practicable
following the termination date (collectively, the "Accrued Amounts").


(d)If Executive should die during the Term, this Agreement will terminate
immediately. In such event, Executive's estate will thereupon be entitled to
receive (i) any Accrued Amounts and (ii) a pro-rata portion of the Annual Bonus
(determined by multiplying the Annual Bonus otherwise payable to Executive for
the year in which his termination of employment occurred by a fraction equal to
(1) the number of days Executive was employed by TRMG during the applicable
performance period, divided by (2) the total number of days in the applicable
performance period), payable when Annual Bonuses for the applicable performance
period are paid to other senior


-5-

--------------------------------------------------------------------------------





executives of TRMG generally, but in no event later than 2½ months following the
calendar year of Executive's termination (a "Pro-Rata Bonus"). Executive's
estate also will be entitled to any accrued amounts or benefits payable under
the terms of the Benefit Plans.


(e)Upon a finding by TRMG of Executive's Disability in accordance with Section
7(b), TRMG will have the right to terminate Executive's employment. Any
termination of Executive's employment pursuant to this Section 7(e) will be
effective on the date 30 days after the date on which TRMG notifies Executive of
TRMG's election to terminate. In such event, Executive will thereupon be
entitled to receive any Accrued Amounts and a Pro-Rata Bonus for the year in
which his termination of employment occurred. Executive will also be entitled to
any accrued amounts or benefits payable under the terms of the Benefit Plans.
(f)(i) Termination Without Justifiable Cause. Except as otherwise set forth in
Section 7(f)(ii). in the event that Executive's employment is terminated during
the Term by TRMG without Justifiable Cause (other than due to Executive's death
or Disability), in addition to any Accrued Amounts, subject to Section
7(f)(iii), (1) Executive will be entitled to receive, to the extent earned but
not yet paid, Executive's Annual Bonus for the year prior to the year in which
his termination of employment occurred (which, for purposes of this Section
7(f)(i), will be deemed to be earned if Executive remained employed by TRMG
through the end of the fiscal year to which such Annual Bonus relates); (2)
Executive will be entitled to receive a Pro-Rata Bonus for the year in which his
termination of employment occurred; and (3) TRMG will continue to pay Executive
his Base Salary for the longer of (A) the amount of time remaining in the Term
and (B) 12 months (such longer period, the "Severance Period"). In addition,
during the Severance Period, Executive will continue to be eligible to
participate in TRMG's group health and dental plans at active employee rates
(any such period of additional coverage will not count against the period of
time Executive is eligible to receive continuation coverage benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA")),
provided that such medical and dental coverage and participation is permitted
under the terms of the applicable plans. If such coverage is not permitted under
the terms of the applicable plans and Executive elects COBRA continuation
coverage, TRMG will pay Executive's COBRA premiums until such time as Executive
ceases to be eligible for, or no longer elects, COBRA continuation coverage (but
in no event longer than the end of the Severance Period). The payments and
benefits set forth in this Section 7(f)(i) will be in lieu of any and all other
payments due and owing to Executive under the terms of this Agreement (other
than any accrued amounts or benefits payable under the Benefit Plans).
(ii)Change-In-Control. In the event that, during the Term and within 12 months
following a Change-In-Control, Executive's employment is terminated by (1) TRMG
without Justifiable Cause (other than due to Executive's death or Disability) or
(2) Executive for Good Reason, subject to Section 7(f)(iii). Executive will be
entitled to all the payments and benefits set forth in Section 7(f)(i). except




-6-

--------------------------------------------------------------------------------





that the Severance Period will instead equal 24 months. The payments and
benefits set forth in this Section 7(f)(ii) will be in lieu of any and all other
payments due and owing to Executive under the terms of this Agreement (other
than any accrued amounts or benefits payable under the Benefit Plans).


(iii)Release Requirement. The payments and benefits payable pursuant to Section
7(f)(i) or 7(f)(ii), as applicable, other than any Accrued Amounts, are
collectively referred to as the "Severance Payments." Notwithstanding anything
herein to the contrary, TRMG's obligation to make or pay any portion of any
Severance Payment is conditional upon (1) within 60 days following Executive's
termination of employment, Executive delivering to TRMG a valid and effective
separation and general release agreement in favor of TRMG and the Company,
waiving all claims against TRMG and the Company, in a form and substance
acceptable to TRMG and the Company, with all periods for revocation therein
having expired; and (2) Executive's compliance with his obligations under
Sections 9, 10, 11 and 12. Subject to the preceding sentence, any Severance
Payments due hereunder, other than any Pro-Raia Bonus, will commence with TRMG's
first regularly scheduled payroll date upon or following the 60th day after
Executive's termination of employment (the "Severance Payment Commencement
Date"), with any such Severance Payments that would otherwise have been payable
prior to the Severance Payment Commencement Date but for this sentence instead
being accumulated (without interest) and paid on the Severance Payment
Commencement Date.
(g)Upon Executive's voluntary termination of his employment hereunder (i) for
any reason outside of the 12-month period following a Change-In-Control or (ii)
without Good Reason, or in the event that Executive's employment is terminated
upon or following the expiration of the Term, this Agreement (subject to Section
25) will terminate. Executive will be entitled to (1) any Accrued Amounts and
(2) continue to participate in the Benefit Plans to the extent participation by
former employees is required by law, with the expense of such participation to
be as specified in such plans for former employees. Executive will also be
entitled to any accrued amounts or benefits payable under the terms of the
Benefit Plans.
(h)Upon TRMG giving notice of termination pursuant to Section 7(a)(i), 7(a)(ii)
or 7(a)(iii) or Executive giving notice of termination pursuant to Section
7(a)(v) or 7(a)(vi). TRMG may require that Executive immediately leave TRMG's
and the Company's premises and cease reporting to work, but such requirement
will not affect the effective date of termination of employment or any other
amounts payable pursuant to this Section 7.


(i)Following the termination of Executive's employment for any reason, if and to
the extent requested by the Board, Executive agrees to resign from the Board,
all fiduciary positions (including as trustee) and all other offices and
positions Executive holds with the Company Group; provided, however, that if
Executive refuses to tender Executive's resignation after the Board has made
such request, then the




-7-

--------------------------------------------------------------------------------





Board will be empowered to tender Executive's resignation from such offices and
positions.


8.REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE. Executive represents and warrants
that he is free to enter into this Agreement and to perform the duties required
hereunder, and that there are no employment contracts or understandings,
restrictive covenants or other restrictions, whether written or oral, preventing
or hindering the performance of his duties hereunder.


9.NON-COMPETITION. (a) In view of the unique and valuable services expected to
be rendered by Executive to TRMG and the Company, Executive's knowledge of the
trade secrets and other proprietary information relating to the business of TRMG
and the Company and in consideration of the compensation to be received
hereunder, Executive agrees that, during his employment by TRMG and during the
longer of (i) any applicable Severance Period or (ii) 12 months following
termination of Executive's employment for any reason (as applicable, the
"Non-Competition Period"), Executive will not, whether for compensation or
without compensation, directly or indirectly, as an owner, principal, partner,
member, shareholder, independent contractor, consultant, joint venturer,
investor, licensor, lender or in any other capacity whatsoever, alone, or in
association with any other person or entity, carry on, be engaged or take part
in, or render services (other than services which are generally offered to third
parties) or advice to, own, share in the earnings of, invest in the stocks,
bonds or other securities of, or otherwise become financially interested in, any
person or entity engaged in the business of owning, operating, or managing any
gaming, gambling, pari-mutuel, wagering, thoroughbred or dog racing, video
lottery terminal, or lottery-related enterprise or facility or any additional
business activities undertaken by TRMG or the Company (or any of their
subsidiaries) or proposed to be undertaken by TRMG or the Company (or any of
their subsidiaries) and related services (collectively, the "Company Business")
anywhere in the states of Connecticut, Colorado, Rhode Island, New Hampshire or
Massachusetts, or within 100 miles of any location or facility where TRMG or the
Company (or any of their subsidiaries) is engaged in or undertaking, or
proposing to engage in or undertake, any Company Business. The record or
beneficial ownership by Executive of up to 1% of any class of securities of any
corporation whose securities are publicly traded on a national securities
exchange or in the over-the-counter market will not of itself constitute a
breach hereunder.
(b)Executive will not, directly or indirectly, during his employment by TRMG or
during the Non-Competition Period, alone, or in association with any other
person or entity, request or cause any suppliers or customers with whom TRMG,
the Company, their parent(s), subsidiaries or affiliates (collectively, the
"Company Group") has a business relationship, to cancel or terminate any such
business relationship with any member of the Company Group or solicit, interfere
with, entice from or hire from any member of the Company Group any employee or
other service provider (or former employee or other former service provider) of
any member of the Company Group.
(c)At no time after the termination of Executive's employment for any reason
will Executive utter, issue or circulate publicly any false or disparaging




-8-

--------------------------------------------------------------------------------





statements, remarks or rumors about any member of the Company Group and/or any
of their respective businesses, or any of their respective officers, employees,
directors, agents or representatives. At no time after the termination of
Executive's employment for any reason will TRMG, by press release or other
formally released announcement, make any disparaging statements about Executive.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including depositions in
connection with such proceedings) will not be subject to this Section 9(c).


(d)If any portion of the restrictions set forth in this Section 9 is, for any
reason whatsoever, declared invalid by a court of competent jurisdiction, the
validity or enforceability of the remainder of such restrictions will not
thereby be adversely affected.


(e)Executive acknowledges that the territorial and time limitations set forth in
this Section 9 are reasonable and properly required for the adequate protection
of the business of the Company Group. Executive hereby waives, to the extent
permitted by law, any and all right to contest the validity of this Section 9 on
the ground of reasonableness or the breadth of its geographic or product and
service coverage or length of term. In the event any such territorial or time
limitation is deemed to be unreasonable by a court of competent jurisdiction,
Executive agrees to the reduction of the territorial or time limitation to the
area or period which such court will deem reasonable.
(f)The existence of any claim or cause of action by Executive against TRMG, the
Company or any other member of the Company Group will not constitute a defense
to the enforcement by the Company Group of the foregoing restrictive covenants,
but such claim or cause of action will be litigated separately.
10.INVENTIONS AND DISCOVERIES. (a) Executive will promptly and fully disclose to
TRMG and the Company, with all necessary detail for a complete understanding of
the same, all developments, know-how, discoveries, inventions, improvements,
concepts, ideas, writings, formulae, processes and methods (whether
copyrightable, patentable or otherwise) made, received, conceived, developed,
acquired or written during working hours, or otherwise, by Executive (whether or
not at the request or upon the suggestion of TRMG or the Company) during the
Term, solely or jointly with others or relating to any current or proposed
business or activities of the Company Group known to him as a consequence of his
employment or the rendering of advisory and consulting services hereunder
(collectively, the "Subject Matter").
(b) Executive hereby assigns and transfers, and agrees to assign and transfer,
to TRMG all his rights, title and interest in and to the Subject Matter, and
Executive further agrees to deliver to TRMG any and all drawings, notes,
specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
trademarks, copyrights or patents, as may be necessary to obtain trademarks,
copyrights and patents for any thereof in any and all countries and to vest
title thereto in TRMG. Executive will assist




-9-

--------------------------------------------------------------------------------





TRMG in obtaining such trademarks, copyrights or patents during the Term, and
any time thereafter, on reasonable notice and at mutually convenient times, and
Executive agrees to testify in any prosecution or litigation involving any of
the Subject Matter; provided, however, that, following the Non-Competition
Period, Executive will be reasonably compensated for his time and reimbursed for
his reasonable out-of-pocket expenses incurred in rendering such assistance or
giving or preparing to give such testimony.
11.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. (a) Executive will not, during
the Term, or at any time following expiration or termination of this Agreement,
directly or indirectly, disclose or permit to be disclosed, other than as is
required in the regular and proper course of his duties hereunder (including
required disclosures to TRMG's advisors and consultants) or as is required by
law (in which case Executive will give TRMG prior written notice of such
required disclosure as soon as possible and will make the most minimal
disclosure required), or with the prior written consent of the Board, to any
person, firm, corporation or other entity, any confidential information acquired
by him during the course of, or as an incident to, his employment with the
Company Group, relating to the Company Group, any client of the Company Group,
or any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including the business affairs of each of the foregoing.
Such confidential information will include proprietary technology, trade
secrets, patented processes, research and development data, know-how, market
studies and forecasts, competitive analyses, pricing policies, employee lists,
personnel policies, the substance of agreements with customers, suppliers and
others, marketing or dealership arrangements, servicing and training programs
and arrangements, customer lists, patron data and any other documents embodying
such confidential information. This confidentiality obligation will not apply to
any confidential information which becomes publicly available from sources
unrelated to the Company Group and without Executive's direct or indirect
involvement.
(b) All information and documents relating to the Company Group as hereinabove
described (or other business affairs) will be the exclusive property of the
Company Group, and Executive will use his best efforts to prevent any
publication or disclosure thereof. Upon termination of Executive's employment
with TRMG, all documents, records, reports, writings and other similar documents
containing confidential information, including copies thereof, then in
Executive's possession or control will be returned and left with TRMG.


12.SPECIFIC PERFORMANCE. Executive agrees that if he breaches, or threatens to
commit a breach of, any of the provisions of Sections 9, 10 or 11 (the
"Restrictive Covenants"), TRMG and each other member of the Company Group will
have, in addition to, and not in lieu of, any other rights and remedies
available under law and in equity, the right to injunctive relief and/or to have
the Restrictive Covenants specifically enforced by a court of competent
jurisdiction, without the posting of any bond or other security, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company Group and that




-10-

--------------------------------------------------------------------------------





money damages would not provide an adequate remedy. Notwithstanding the
foregoing, nothing herein will constitute a waiver by Executive of his right to
contest whether a breach or threatened breach of any Restrictive Covenant has
occurred. Executive will, and TRMG may, inform any future employer of the
Restrictive Covenants and provide such employer with a copy thereof, prior to
the commencement of that employment (or, in TRMG's case, at any time
thereafter).


13.INDEMNIFICATION. During Executive's employment by TRMG, Executive will be
indemnified and held harmless for his activities as a director and officer, as
applicable, to the full extent provided under the Certificate of Incorporation
and/or By-Laws of TRMG.


14.LIABILITY INSURANCE. During Executive's employment by TRMG, TRMG will cover
Executive under directors' and officers' liability insurance in the same amount
and to the same extent as TRMG covers its other directors and executive
employees.


15.AMENDMENT OR ALTERATION. No amendment or alteration of the terms of this
Agreement will be valid unless made in writing and signed by both of the parties
hereto.


16.GOVERNING LAW. This Agreement will be governed by and construed in accordance
with the laws of the State of Rhode Island applicable to agreements made and to
be performed therein. The parties hereto consent to the exclusive jurisdiction
of all state and federal courts located in Providence, Rhode Island, as well as
to the jurisdiction of all courts of which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of,
or in connection with, this Agreement or that otherwise arises out of the
employment relationship. Each of the parties agrees that a final and
non-appealable judgment in any action so brought will be conclusive and may be
enforced by suit on the judgment in any jurisdiction within or outside the
United States or in any other manner provided in law or in equity. Each party
hereby expressly waives (a) any and all rights to bring any suit, action or
other proceeding in or before any court or tribunal other than the courts
described above, and covenants that it will not seek in any manner to resolve
any dispute other than as set forth in this paragraph, and (b) any and all
objections either may have to venue, including the inconvenience of such forum,
in any of such courts. In addition, each party consents to the service of
process by personal service or any manner in which notices may be delivered
hereunder in accordance with this Agreement. Notwithstanding the foregoing, no
claim or controversy for injunctive or equitable relief contemplated by or
allowed under applicable law pursuant to Sections 9, 10, 11 or 12 will be
subject to the limitations in this Section 16.


17.SEVERABILITY. The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction will not affect any other
provision of this Agreement, which will remain in full force and effect.




-11-

--------------------------------------------------------------------------------





18.WITHHOLDING. TRMG and/or the Company may deduct and withhold from the
payments to be made to Executive hereunder any amounts required to be deducted
and withheld under the provisions of any applicable statute, law, regulation or
ordinance now or hereafter enacted, or as otherwise authorized by Executive in
writing.
19.SECTION 409A. The Parties intend that any amounts payable under this
Agreement, and TRMG's, the Company's and Executive's exercise of authority or
discretion hereunder, comply with the provisions of Section 409A of the Code
("Section 409A"). To the extent Executive would otherwise be entitled to any
payment under this Agreement, or any plan or arrangement of the Company Group,
that constitutes a "deferral of compensation" subject to Section 409A and that
if paid during the six months beginning on the date of termination of
Executive's employment would be subject to the Section 409A additional tax
because Executive is a "specified employee" (within the meaning of Section 409A
and as determined by TRMG), the payment will be paid to Executive on the earlier
of the six-month anniversary of his date of termination or on the date of his
death. To the extent Executive would otherwise be entitled to any benefit (other
than a payment) during the six months beginning on termination of Executive's
employment that would be subject to the Section 409A additional tax, the benefit
will be delayed and will begin being provided on the earlier of the first day
following the six-month anniversary of Executive's date of termination or on the
date of his death. Any payment or benefit due upon a termination of employment
that represents a "deferral of compensation" within the meaning of Section 409A
will be paid or provided only upon a "separation from service" as defined in
Treas. Reg. § 1.409A- 1(h). Each payment made under this Agreement will be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement will be deemed not to be a "deferral of compensation"
subject to Section 409A to the extent provided in the exceptions in Treas. Reg.§
1.409A-1(b)(4) ("short-term deferrals") and (b)(9) ("separation pay plans,"
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. §§ 1.409A-1 through A-6. With respect to any amount of
expenses eligible for reimbursement or the provision of any in-kind benefits
under this Agreement, to the extent such payment or benefit would be considered
deferred compensation under Section 409A or is required to be included in
Executive's gross income for federal income tax purposes, such expenses
(including expenses associated with in-kind benefits) will be reimbursed no
later than December 31st of the year following the year in which Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by TRMG or the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor will Executive's right to reimbursement or in­ kind benefits be
subject to liquidation or exchange for another benefit. Notwithstanding anything
herein to the contrary, no particular tax result for Executive with respect to
any income recognized by Executive in connection with this Agreement is
guaranteed, and Executive will be responsible for any and all income taxes due
with respect to the arrangements contemplated by this Agreement.


20.ADDITIONAL COMPANY COVENANTS. TRMG will use commercially reasonable efforts
to seek shareholder approval of the Payments (as herein defined) provided for in
this Agreement in a manner intended to satisfy requirements of the






-12-

--------------------------------------------------------------------------------





"shareholder approval" exception to Section 280G of the Code so as to exempt the
Payments from any Excise Tax (as herein defined). For purposes of this Section
20: (a) "Excise Tax" means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax
and (b) "Payment" means any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise. The parties hereto agree to work in good faith in order to mitigate
the potential impact of the Excise Tax on Executive, including entering into all
acceptable non-competition agreements. Subject to the foregoing provisions of
this Section 20, in the event that TRMG determines (after consulting with an
independent accounting or compensation consulting company) that any Payment
would subject Executive to the Excise Tax, then the Payments will be reduced to
the extent necessary so that no portion thereof is subject to the Excise Tax.
21.NOTICES. All notices and other communications required or permitted hereunder
will be in writing and will be deemed given when delivered (a) personally, (b)
by registered or certified mail, postage prepaid with return receipt requested,
(c) by facsimile with evidence of completed transmission, or (d) delivered by
overnight courier to the party concerned at the address indicated below or to
such changed address as such party may subsequently give such notice of:


If to the Company:    Twin River Management Group, Inc.
100 Twin River Road
Lincoln, RI 02865
Fax: 401-727-4770


If to the Executive:
Executive's most recent home address, as set forth in the employment records of
TRMG




22.COUNTERPARTS AND FACSIMILE SIGNATURES. This Agreement may be signed in
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together will be deemed an
original of this Agreement. For purposes of this Agreement, a facsimile copy of
a party's signature will be sufficient to bind such party.


23.WAIVER OR BREACH. It is agreed that a waiver by either party of a breach of
any provision of this Agreement will not operate, or be construed, as a waiver
of any subsequent breach by that same party.


24.ENTIRE AGREEMENT AND BINDING EFFECT. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof, supersedes
all prior and contemporaneous agreements, both written and oral, between the
parties with respect to the subject matter hereof (including any employment
agreement previously entered into by TRMG and/or the Company (or any of their
respective predecessors) and Executive). This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, heirs, distributors, successors and assigns: provided, however,
that Executive will not be


-13-

--------------------------------------------------------------------------------





entitled to assign or delegate any of his rights or obligations hereunder
without the prior written consent of TRMG. It is intended that Sections 9, 10,
11 and 12 benefit each of TRMG, the Company and each other member of the Company
Group, each of which is entitled to enforce the provisions of Sections 9, 10, 11
and 12 and is deemed to be an intended third-party beneficiary of this
Agreement.


25.SURVIVAL. The obligations of any of the parties under this Agreement which by
their nature may require either partial or total performance after the
expiration or termination of the Term or this Agreement (including those under
Sections 9, 10, 11 and 12) will survive any termination or expiration of this
Agreement.
26.FURTHER ASSURANCES. The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.


27.CONSTRUCTION OF AGREEMENT. No provision of this Agreement or any related
document will be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision. Unless otherwise indicated, any reference to a "Section" means a
Section of this Agreement. The word "including" (in its various forms) means
including without limitation. All references in this Agreement to "days" refer
to "calendar days" unless otherwise specified.


28.HEADINGS. The Section headings appearing in this Agreement are for the
purposes of easy reference and will not be considered a part of this Agreement
or in any way modify, demand or affect its provisions.




[Remainder of page intentionally left blank.]


-14-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
respective dates set forth below, to be effective as of the Effective Date.




TWIN RIVER MANAGEMENT GROUP, INC.


By:
/s/ GEORGE PAPANIER
 
Date:
October 9, 2013
Name:
George Papanier
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ CRAIG L. EATON
 
Date:
October 9, 2013
Craig L. Eaton
 
 
 
 
 
 
 
 
 
 
 
 
 





-15-